Exhibit 10.1

06/16/2010

Christopher Roberts

1014 Priory Place

Mclean, VA 22101

Dear Christopher:

Integral Systems Inc. is pleased to offer you the position of Chief Financial
Officer. In this full-time exempt position you will report to Paul G. Casner in
Columbia, MD, and be compensated at $ 7692.31 bi-weekly, which cumulatively is
equivalent to $200,000.06 per annum. You will be paid on alternating Fridays in
accordance with normal payroll procedures.

As a regular full-time employee, you will be eligible to participate in our
comprehensive employee benefit program, which includes: Paid Time Off (vacation
and sick), 401K Retirement Plan, Group Medical and Dental Insurance, Flexible
Spending Accounts for Health and Dependent Care, Life Insurance, Short and Long
Term Disability Insurance, and Educational Assistance. Please note that Integral
Systems Inc. reserves the right to modify benefits from time to time as it deems
necessary.

We are excited about your joining our team and we look forward to a beneficial
and productive relationship. Nevertheless, you should be aware that your
employment with Integral Systems Inc. is for no specified period and constitutes
“at-will” employment. This offer letter does not create a contract of
employment, and any claims to the contrary, without the express written consent
of the CEO, are not valid. Integral Systems Inc. reserves the right to conduct a
background investigation and/or reference checks on any prospective employee.
Your job offer, therefore, is contingent upon a completion of such a background
investigation and/or reference checks.

Please indicate your acceptance of this offer by signing and dating this letter
in the space provided below. By accepting this offer you are indicating that you
are not bound by any prior agreements that would preclude you from joining our
company. A duplicate has been provided for your records. If you accept our
offer, your first day of employment will be Monday, June 28, 2010. Our offer of
employment will lapse if it is not accepted, signed and returned by 6/23/2010.

This offer of employment, and its commitments, supersedes all other offers and
commitments, oral or written, explicit or implied, made by any person at
Integral Systems, Inc.

Christopher, we look forward to the prospect of your joining our team and
working with Integral Systems Inc. as we work together to maintain our
leadership position in the satellite communications market.

Paul G. Casner

President and Chief Executive Officer

By signing below I accept the position of Chief Financial Officer.

 

Christopher Roberts

  

LOGO [g68392ex10_1pg001.jpg]

  

June 16, 2010

  

Printed Name

   Signature    Date   



--------------------------------------------------------------------------------

Memorandum

 

To:   Christopher Roberts From:   Jean Robinson   Director, Human Resources cc:
  Paul G. Casner, Jr.   President and Chief Executive Officer Date:   June 16,
2010 Subject:   Offer of Employment

 

 

This memo serves to confirm that, in addition to the base compensation and
fringe benefits defined in your offer letter, you will also be eligible for the
following:

 

  •  

Participation in the Integral Systems, Inc. Management Incentive Plan (MIP) with
a target bonus opportunity of 50% of your annual salary based on the Corporate
and Individual performance parameters, as applicable, and as described in the
Plan, and;

 

  •  

Upon approval by the ISI Compensation Committee of the Board of Directors, you
will be issued options to purchase 30,000 shares of the company’s common
stock. Such stock options will be governed by the standard terms and conditions
of the Employee Stock Option Pool.

 

Accepted:  

LOGO [g68392ex10_1pg002.jpg]

   Date:  

June 16, 2010

    (Christopher Roberts)       